      2:20-cv-04282-BHH         Date Filed 12/10/20     Entry Number 1       Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

ERIN HAUHN AND H. JOSEPH HAUHN, )                   C.A. NO. 2:20-cv-04282-BHH
III,                            )
                                )
      PLAINTIFFS,               )
                                )
vs.                             )
                                                           NOTICE OF REMOVAL
                                )
COSTCO WHOLESALE CORPORATION, )
                                )
                                )
      DEFENDANT.                )
                                )

TO:    BENJAMIN A. C. TRAYWICK, ESQUIRE, ALEXANDRA S. WILLIAMS, ESQUIRE,
       AND ROBERT B. HAWK, ESQUIRE, ATTORNEYS FOR THE PLAINTIFFS:
       YOU WILL PLEASE TAKE NOTICE that the Defendant hereby notifies this Court,

pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, of removal to this Court of the Action currently

pending in the Court of Common Pleas, County of Charleston, State of South Carolina, Civil

Action number 2020-CP-10-04523. Removal is based upon the following grounds:

       1.     The above-entitled personal injury Action was brought in the Court of Common

Pleas, County of Charleston, State of South Carolina, by the Plaintiffs, to recover damages

resulting from an alleged fall that occurred on July 8, 2020 at a Costco warehouse in Charleston,

South Carolina.

       2.     Plaintiffs commenced this Action by filing the Summons and Complaint with the

Court of Common Pleas, County of Charleston, State of South Carolina, on October 14, 2020.

       3.     The Defendant was served with the Summons and Complaint on November 16,

2020. Copies of all process and pleadings served on the Defendant are attached as Exhibit A.
       2:20-cv-04282-BHH         Date Filed 12/10/20      Entry Number 1       Page 2 of 3




       4.       At the time of the commencement of this Action and the filing of this Notice of

Removal, the Plaintiffs and Defendant herein maintained the following citizenship:

               a.       Pursuant to the Complaint, Plaintiffs are residents and citizens of South

Carolina.

               b.       Defendant Costco Wholesale Corporation is an entity organized and

existing under the laws of the State of Washington with a principal place of business is located at

999 Lake Dr., Issaquah, WA 98027.

       5.      In light of the foregoing, diversity of citizenship exists between the Plaintiffs and

Defendant at the time of removal as required under 28 U.S.C. § 1332.

       6.      In the Complaint, Plaintiffs’ prayer for relief seeks an indeterminate amount of

actual, consequential, and punitive damages resulting from the subject accident. (Complaint ¶¶ 9,

18, and “Wherefore”).

       7.      The Defendant sent a stipulation as to the amount of damages at issue in this Action

to Plaintiffs on November 18, 2020. (Attached as Exhibit B).

       8.      Plaintiffs, through their counsel, did not respond to the Defendant’s proposed

stipulation of damages at issue in this Action.

       9.      Accordingly, a jury could award relief in excess of $75,000.00.

       10.     The Court of Common Pleas for Charleston County is within the United States

District Court for the District of South Carolina, Charleston Division. Thus, by filing the Notice

of Removal in the district and division within which such Action is pending, the Defendant has

satisfied the requirements of 28 U.S.C. § 1446(a).




                                                  2
       2:20-cv-04282-BHH         Date Filed 12/10/20      Entry Number 1        Page 3 of 3




       11.     This Notice of Removal is filed pursuant to 28 U.S.C. § 1446(b)(3) within thirty

(30) days of the Defendant’s receipt of the initial pleading setting forth the claims for relief upon

which this Action is based.

       12.     A copy of this Notice of Removal has been filed with the Clerk of Court for the

Charleston County Court of Common Pleas.

       13.     The Defendant shall pay all costs and disbursements incurred by reason of the

removal proceedings should it be determined that the said Action was not subject to removal or

improperly removed.

       WHEREFORE, your Petitioner prays that this Court accept this Notice of Removal, which

is being filed, and that this Honorable Court take jurisdiction of the above entitled cause and all

further proceedings in said cause in the Court of Common Pleas, County of Charleston, State of

South Carolina be stayed.


                                              YCRLAW, LLC


                                              By: s/Duke R. Highfield_____
                                              Duke R. Highfield, FedID#5654
                                              Victoria L. Anderson, FedID#11708
                                              Matthew K. Harrison, FedID#12939
                                              25 Calhoun Street, Suite 400
                                              Charleston, SC 29401
                                              (843) 720-5456
                                              dhighfield@ycrlaw.com
                                              tanderson@ycrlaw.com
                                              mharrison@ycrlaw.com
                                              Attorneys for Defendant


Charleston, South Carolina
___12/10___________, 2020




                                                 3
